Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.
                         District of Columbia
                          Court of Appeals
No. 20-BG-389

IN RE MICHELLE SPIRTOS, ESQUIRE
A Member of the Bar of the District
of Columbia Court of Appeals
Bar Registration No. 493459                              DDN: 2011-D151

BEFORE: Beckwith and McLeese, Associate Judges, and Steadman, Senior Judge.

                                   ORDER

      On consideration of the petition of the Board on Professional Responsibility
(“Board”) pursuant to D.C. Bar R. XI, § 13(c) and (e), to suspend respondent
indefinitely based on disability, the Board’s motion to file under seal, and it
appearing that respondent did not file an opposition, it is

      ORDERED that the Board’s motion to file under seal is granted. It is

       FURTHER ORDERED that respondent is indefinitely suspended from the
practice of law in the District of Columbia, effective immediately, and any pending
matters be held in abeyance pursuant to D.C. Bar R. XI, § 13(g). It is

      FURTHER ORDERED that respondent’s attention is drawn to the
requirements of D.C. Bar R. XI, §§ 14 and 16, relating to suspended attorneys.


                               PER CURIAM